UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6421


DAVID GLENN GREEN,

                Petitioner – Appellant,

          v.

JUSTIN F. ANDREWS,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Frank D. Whitney,
Chief District Judge. (5:15-cv-00097-FDW)


Submitted:   September 20, 2016          Decided:   September 28, 2016


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Glenn Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     David Glenn Green appeals from the district court’s order

denying his 28 U.S.C. § 2241 (2012) petition.                         Green contends

that he is no longer a career offender after Johnson v. United

States,   135    S.   Ct.   2551     (2015).         However,    Green      received    a

mandatory life sentence under 18 U.S.C. § 3559(c) (2012).                              As

such, his sentence was not driven by his career offender status.

While Green contends that he was incorrectly sentenced under

§ 3559(c), we hold that this claim is not cognizable under 28

U.S.C.    § 2241      (2012),      given       the   facts      of    Green’s     case.

Accordingly,      although      we   grant      leave    to     proceed      in   forma

pauperis, we affirm the district court’s order.                          We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in    the   materials      before       this   court   and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                           2